Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 1-20-2022. 
2.        Claims 1 - 17 are pending.  Claim 1 is independent.   This application was filed on 12-7-2018.  

Response to Arguments

3.    Applicant's arguments have been fully considered, however upon further consideration of the prior art and the claimed limitation, they were not persuasive.

A.  Applicant argues on page 3 of Remarks: The Examiner appears to consider that the computer and the server also include a code generator.

    The Examiner respectfully disagrees. Paczkowski discloses that the OTP password is generated (i.e. calculated) by a computing system and a baseline password is transferred from a server for a comparison operation for authentication. (see Paczkowski col 3, lines 18-21: code generator application (i.e. software executing on a computing system) operating in a trusted zone in a memory generates a one-time-password associated with an access token; col 6, lines 37-40: one-time password generated by code generator based on time-synchronization between trusted server and user equipment; col 10, lines 44-46: one-time password received from user is 
    Paczkowski discloses the generation of an OTP password from an access code.  And, Paczkowski discloses the generation of an OTP password from time-synchronization parameters.  (see Paczkowski col 10, lines 24-26: generated one-time password transmitted to trusted server through an encrypted channel; col 6, lines 37-40: one-time password generated by code generator based on time-synchronization between trusted server and user equipment)  
    Hong in an obviousness rejection discloses an OTP password generated from a combination of parameter “T” which is a variable of time (i.e. a synchronization type parameter) and a secret key (i.e. analogous to a personal access code).  (see Hong paragraph [0038], lines 4-6: OTP password obtained by a combination of T which is a variable of time (synchronization parameter) and a secret key (personal access code); (combination of two parameters utilized to generate OTP password); paragraph [0032], lines 1-9: TOTP password obtained by a combination of T parameter (i.e. variable of time parameter, analogous to a sync parameter) and a secret key; (combination of two parameters which are utilized to generate an OTP password)) 

B.  Applicant argues on page 3 of Remarks:    ...   , Applicant respectfully submits that another difference with Paczkowski is that in the present application, the server recalculates the temporary code   ...   . 

generated (i.e. calculated) by a computing system and a baseline password is transferred from a server for a comparison operation for authentication. (see Paczkowski col 3, lines 18-21: code generator application (i.e. software executing on a computing system) operating in a trusted zone in a memory generates a one-time-password associated with an access token; col 6, lines 37-40: one-time password generated by code generator based on time-synchronization between trusted server and user equipment; col 10, lines 44-46: one-time password received from user is compared with one-time password received from server)   The OTP is generated by an application executing on a computing system and utilized for an authentication comparison operation.  The server obtains a code (analogous to generation of a code by a code generator) for an authentication comparison operation.  

C.  Applicant argues on page 3 of Remarks:    ...   in the present application, the server does not store the user's personal code   ...   . 

    The Examiner respectfully disagrees. Paczkowski does not require the code to be transmitted to a server (i.e. one embodiment discloses the indicated transfer and another embodiment does not require the indicated transfer).  One embodiment discloses the comparison operation completed upon the user computing system after a baseline OTP is transferred from a trusted server (baseline code generated by server transferred) to user equipment.  (see Paczkowski col 1, lines 48-56: generating one-time passwords for user equipment, generating by a code generator of user equipment a different one-time password associated with each of a plurality of access codes; col 1, 
    Paczkowski discloses that the OTP password is generated (i.e. calculated) by a computing system and a baseline password is transferred from a server for a comparison operation for authentication. (see Paczkowski col 3, lines 18-21: code generator application (i.e. software executing on a computing system) operating in a trusted zone in a memory generates a one-time-password associated with an access token; col 6, lines 37-40: one-time password generated by code generator based on time-synchronization between trusted server and user equipment; col 10, lines 44-46: one-time password received from user is compared with one-time password received from server)  The OTP is generated by an application executing on a computing system and utilized for an authentication comparison operation.  The server obtains a code (analogous to generation of a code by a code generator) for an authentication comparison operation.   

D.  Applicant argues on page 3 of Remarks: The dependent claims    ...   are also allowable based at least on their dependency from allowable independent claim 1. 

        Responses to arguments against the independent claims also answer arguments against the associated dependent claims.        

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Paczkowski et al. (US Patent No. 9,779,232) in view of Hong et al. (US PGPUB No. 20170078278).     	

Regarding Claim 1, Paczkowski discloses a method of securing a transaction carried out by a user having a computer unit connected to a computer server via a first network, the user having a telecommunications terminal arranged to access a second network, the method comprising a prior step of storing in the terminal a synchronization parameter that is shared with the server and that varies in synchronized manner both in the terminal and in the server, and in that, when the terminal cannot be connected to the second network, the method enters into an alternative authentication stage comprising the steps of:
Furthermore, Paczkowski discloses the following: 
-    the computer unit forwarding to the server a temporary code calculated by the terminal on the basis of the synchronization parameter, a personal code of the user; (see Paczkowski col 10, lines 24-26: generated one-time password transmitted to trusted server through an encrypted channel; col 6, lines 37-40: one-time password 
-    the server comparing the received code with a code calculated by the server on the basis of the synchronization parameter, a verifier corresponding to the user's personal code, authentication being validated if the calculated code corresponds to the received code. (see Paczkowski col 10, lines 44-54: one-time password (received code) is compared with one time password (received code); responsive to associated access code (i.e. via comparison operation) having been verified and the one-time passwords from the user equipment and trusted server respectively matching access associated with access code is granted (i.e. authentication validated)) 
   
Although Paczkowski discloses a code calculated by a synchronization parameter or a user access code, Paczkowski does not specifically disclose a code calculated by a terminal on the basis of the aggregate of a synchronization parameter and of a personal code of a user, and a code calculated by a server on the basis of a synchronization parameter and of a verifier corresponding to a user's personal code.  
However, Hong discloses the following: 
-    a temporary code calculated by the terminal on the basis of the synchronization parameter and of a personal code of the user; (see Hong paragraph [0038], lines 1-9: OTP password obtained (i.e. generated, calculated) by a combination of T which is a variable of time (synchronization parameter, time parameter) and a secret key (analogous to a personal access code); (combination of two parameters utilized to generate an OTP password)) and 

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Paczkowski for a code calculated by a terminal on the basis of a synchronization parameter and of a personal code of a user, and for a code calculated by a server on the basis of a synchronization parameter and of a verifier corresponding to a user's personal code as taught by Hong.  One of ordinary skill in the art would have been motivated to employ the teachings of Hong for the benefits achieved from the flexibility of a system that enables additional algorithms to be utilized in the generation of authentication access codes. (see Hong paragraph [0037], lines 1-12)      

Regarding Claim 2, Paczkowski-Hong discloses the method according to claim 1, wherein the synchronization parameter depends on date and time data. (see Paczkowski col 6, lines 37-40: one-time password generated by code generator based on time-synchronization between trusted server and user equipment (i.e. synchronization parameters associated with time))    

Regarding Claim 3, Paczkowski-Hong discloses the method according to claim 2, wherein during authentication, the server applies a margin of error for taking account of the time taken to convey the temporary code. (see Paczkowski col 7, lines 17-22: with more than one-time password generated at once; synchronize to use and/or invalidate the one-time password; each one-time password configured to have a time-to-live (TTL) value, (time period taken to convey code))    

Regarding Claim 4, Paczkowski-Hong discloses the method according to claim 3, wherein the server calculates as many temporary codes as there are possible temporary codes given the margin of error, and it compares the received temporary code with each of the temporary codes it has calculated. (see Paczkowski col 6, line 66 - col 7, line 20: plurality of one-time password generated at the same time and used at different times; one of two one-time passwords used at a first time and second of two passwords used at a second time; col 1, lines 48-56: generating one-time passwords for user equipment, generating by a code generator of user equipment a different one-time password associated with each of a plurality of access codes; col 1, lines 61-66: transmitting a request to a trusted server for a one-time password associated with an access code; comparing the one-time password displayed on user equipment with one-time password received from trusted server; code verified via comparison; (comparison operation for generated code))    

Regarding Claim 5, Paczkowski-Hong discloses the method according to claim 1, wherein the synchronization parameter varies with the number of alternative 

Regarding Claim 6, Paczkowski-Hong discloses the method according to claim 5, wherein the synchronization parameter is increased by a predetermined value on each alternative authentication stage. (see Paczkowski col 6, line 66 - col 7, line 20: plurality of one-time password generated at the same time and used at different times; one of two one-time passwords used at a first time (i.e. first authentication stage) and second of two passwords used at a second time (i.e. second authentication stage); (time parameter increases at each authentication stage, usage of first and second one-time passwords))    

Regarding Claim 7, Paczkowski-Hong discloses the method according to claim 1, wherein a random number is displayed on the computer and is communicated to the terminal, which uses a random number for calculating the temporary code, the server also using the random number for calculating the temporary code. (see Paczkowski col 6, lines 26-31: one-time password generated by code generator based upon a number such as a random seed for random number generating algorithm or a pseudorandom number generating algorithm, col 8, lines 4-5, one-time password may be displayed)    

Regarding Claim 8, Paczkowski-Hong discloses the method according to claim 1, including a nominal authentication stage comprising the steps of:
-    the user inputting an identifier into the server, referred to as the "transaction server"; (see Paczkowski col 1, lines 61-64: transmitting a request to a server for a one-time password associated with an access code; (request: identification information associated with request transaction) col 8, lines 5-22, input by the owner/or user)     
-    the transaction server sending a request to authenticate this identifier to a second server, referred to as the "authentication" server; (see Paczkowski col 1, lines 61-64: transmitting a request to a server for a one-time password associated with an access code; col 8, lines 5-22)      
-    the authentication server then initiating a procedure for authenticating the user, including a request to the user to input the user's personal code into the terminal so that the code can be validated by the authentication server; (see Paczkowski col 10, lines 44-54: one-time password (received code) is compared with one time password (received code); responsive to associated access code (i.e. via comparison operation) having been verified and the one-time passwords from the user equipment and trusted server respectively matching access associated with access code is granted (i.e. authentication validated); col 1, lines 48-56: generating one-time passwords for user equipment, generating by a code generator of user equipment a different one-time password associated with each of a plurality of access codes; col 1, lines 61-66: transmitting a request to a trusted server for a one-time password associated with an access code; comparing the one-time password 
-    once the user is authenticated, the authentication server forwards the positive result to the transaction server, which can then unlock access for the user to the transaction server. (see Paczkowski col 10, lines 44-54: one-time password (received code) is compared with one time password (received code); responsive to associated access code (i.e. via comparison operation) having been verified and the one-time passwords from the user equipment and trusted server respectively matching access associated with access code is granted (i.e. authentication validated))      

Regarding Claim 9, Paczkowski-Hong discloses the method according to claim 8, wherein the personal code is verified by using a verifier on the authentication server. (see Paczkowski col 10, lines 44-54: one-time password (received code) is compared with one time password (received code); responsive to associated access code (i.e. via comparison operation) having been verified and the one-time passwords from the user equipment and trusted server respectively matching access associated with access code is granted (i.e. authentication validated))      

Regarding Claim 10, Paczkowski-Hong discloses the method according to claim 1, including a nominal authentication stage comprising the steps of:
-    causing the server to send a nominal temporary code to the terminal via the second network; (see Paczkowski col 1, lines 61-64: transmitting a request to a 
-    requesting the user to input the nominal temporary code as received by the terminal into the computer unit; (see Paczkowski col 8, lines 8-9: code input by user of user equipment) and
-    forwarding the code to the server so that the server compares it with the nominal temporary code as sent and so that it validates authentication if the nominal temporary codes match. (see Paczkowski col 10, lines 44-54: one-time password (received code) is compared with one time password (received code); responsive to associated access code (i.e. via comparison operation) having been verified and the one-time passwords from the user equipment and trusted server respectively matching access associated with access code is granted (i.e. authentication validated))      

Regarding Claim 11, Paczkowski-Hong discloses the method according to claim 1, including a nominal authentication stage comprising the steps of:
-    the terminal sending the authentication server a request via the cell phone network in order to obtain a nominal temporary code; (see Paczkowski col 1, lines 61-64: transmitting a request to a server for a one-time password associated with an access code, col 4, lines 61-67)    
-    the authentication server then initiating a procedure for authenticating the user in connected mode by interacting with the terminal via the cell phone network, connected mode authentication including a request to the user to input the user's 
-    once the user has been authenticated, the authentication server forwards the nominal temporary code to the terminal; (see Paczkowski col 1, lines 61-64: transmitting a request to a server for a one-time password associated with an access code; (one-time password transmitted from server to user terminal)) and
-    forwarding the code to the server so that the server compares it with the nominal temporary code as sent and so that it validates authentication if the nominal temporary codes match. (see Paczkowski col 10, lines 44-54: one-time password (received code) is compared with one time password (received code); responsive to associated access code (i.e. via comparison operation) having been verified and the one-time passwords from the user equipment and trusted server respectively matching access associated with access code is granted (i.e. authentication validated); col 1, lines 48-56: generating one-time passwords for user equipment, generating by a code generator of user equipment a different one-time password associated with each of a plurality of access codes; col 1, lines 61-66: transmitting a request to a trusted server for a one-time password associated with an access code; comparing the one-time password displayed on user equipment with one-time password received from trusted server; code verified via comparison)    

Regarding Claim 12, Paczkowski-Hong discloses the method according to claim 10, wherein sending of the temporary code is preceded by the step of enabling the user to initiate an alternative authentication stage, if so desired. (see Paczkowski col 6, line 66 - col 7, line 20: plurality of one-time password generated at the same time and used at different times; one of two one-time passwords used at a first time (i.e. first authentication stage) and second of two passwords used at a second time (i.e. second authentication stage); (time parameter increases at each authentication stage; usage of first and second one-time passwords))    

Regarding Claim 13, Paczkowski-Hong discloses the method according to claim 8, including the step of updating the synchronization parameter when access to the second network is available. (see Paczkowski col 6, line 66 - col 7, line 20: plurality of one-time password generated at the same time and used at different times; one of two one-time passwords used at a first time (i.e. first authentication stage) and second of two passwords used at a second time (i.e. second authentication stage available at second time); (time parameter increases at each authentication stage; usage of first and second one-time passwords))    

Regarding Claim 14, Paczkowski-Hong discloses the method according to claim 1, wherein during the alternative authentication stage, calculation of the temporary code by the terminal includes the step of calculating the verifier from the personal code and then applying a predetermined mathematical formula to the verifier or to the synchronization parameter. (see Paczkowski col 10, lines 24-26: generated one-time password 

Paczkowski does not specifically disclose calculation of code includes the step of applying a predetermined mathematical formula to the verifier and to the synchronization parameter. 
However, Hong discloses wherein calculation of the temporary code by the server includes the step of applying the predetermined mathematical formula to the verifier and to the synchronization parameter. (see Hong paragraph [0038], lines 1-9: OTP password obtained (i.e. generated, calculated) by a combination of T which is a variable of time (synchronization parameter, time parameter) and a secret key (analogous to a personal access code); (combination of two parameters utilized to generate an OTP password))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Paczkowski for calculation of code includes the step of applying a predetermined mathematical formula to the verifier and to the synchronization parameter as taught by Hong.  One of ordinary skill in the art would have been motivated to employ the teachings of Hong for the benefits achieved from the flexibility of a system that enables additional algorithms to be utilized in the generation of authentication access codes. (see Hong paragraph [0037], lines 1-12)      

Regarding Claim 15, Paczkowski-Hong discloses the method according to claim 14. 
Paczkowski does not specifically disclose authentication utilizing one of the following authentication algorithms: - HOTP; - TOTP; - OCRA.
However, Hong discloses wherein the alternative authentication stage makes use of one of the following authentication algorithms: 
- hash message authentication code (HMAC)-based one-time password (HOTP); 
- time-based one-time password (TOTP); 
- OATH challenge-response algorithm (OCRA). (see Hong paragraph [0037] lines 1-12: generating OTP (one-time password) utilizing a time-based OTP algorithm (i.e. TOTP algorithm); (selected: TOTP algorithm))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Paczkowski for authentication utilizing one of the following authentication algorithms: - HOTP; - TOTP; - OCRA as taught by Hong.   One of ordinary skill in the art would have been motivated to employ the teachings of Hong for the benefits achieved from the flexibility of a system that enables additional algorithms to be utilized in the generation of authentication access codes. (see Hong paragraph [0037], lines 1-12)      

Regarding Claim 16, Paczkowski-Hong discloses the method according to claim 14, 
Paczkowski does not specifically disclose verifier calculated in the same manner as in the following protocols: - SRP; - VPAKE; - hashing from a random number.
However, Hong discloses wherein the verifier is calculated in the same manner as in the following protocols: 

- verifier-based password authenticated key exchange (VPAKE); 
- hashing from a random number. (see Hong paragraph [0037] lines 1-12: generating OTP (one-time password) utilizing a time-based OTP algorithm (i.e. TOTP algorithm); (selected: TOTP algorithm); confirming data integrity using a cryptographic hash function; (selected: hashing from a random number))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Paczkowski for verifier calculated in the same manner as in the following protocols: - SRP; - VPAKE; - hashing from a random number as taught by Hong.   One of ordinary skill in the art would have been motivated to employ the teachings of Hong for the benefits achieved from the flexibility of a system that enables additional algorithms to be utilized in the generation of authentication access codes. (see Hong paragraph [0037], lines 1-12)

Regarding Claim 17, Paczkowski-Hong discloses the method according to claim 1, implemented by means of an authentication server connected to a transaction server connected to the computer unit, the method including the step of initiating respective connections between the transaction server and the computer unit, and between the transaction server and the authentication server, the authentication server being connected at the user end only to the terminal via the second network. (see Paczkowski col 1, lines 61-64: transmitting a request to a server for a one-time password associated with an access code; (one-time password transmitted from server to user terminal); col 4, line 61 - col 5, line 3: user equipment configured to establish communication links    

Conclusion

          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CJ/
March 14, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436